PER CURIAM.
In a negligence action, the jury found that the plaintiff did not suffer any injury or damages as a result of any act of the defendant. Accordingly, the plaintiff did not prevail on her cause of action which required both negligence and an injury resulting therefrom. Therefore, because the jury found that there was no nexus or causal relation between the defendant’s act and the plaintiffs injury, if any, the defendant must be deemed the prevailing party. This case is remanded back to the trial court for the trial court to determine and award costs payable by the plaintiff to the defendant. See Militana v. Ladd, 605 So.2d 580 (Fla. 3d DCA 1992). In all other respects the judgment is affirmed.
Affirmed in part; reversed in part and remanded with instructions.